The Honorable Carolyn Pollan State Representative 400 N. 8th Fort Smith, Arkansas 72901
Dear Representative Pollan:
This is in response to your request for an opinion on whether the City of Fort Smith can legally collect a five percent (5%) supplemental alcoholic beverage tax for private clubs. Specifically, a constituent of yours notes that the tax is collected, by virtue of a city ordinance, on all sales of alcoholic beverages, including beer, sold by private clubs within the city limits of Fort Smith.
It is my opinion that the collection of this tax is lawful and in accordance with Arkansas statutes.
Although several provisions of law prohibit a city from levying a tax on alcoholic beverages unless authorized by law, (see
A.C.A. § 14-43-606 (b), § 26-73-103, and § 14-43-601 (a)(1)(k)), another statute gives cities express authority to levy additional supplemental taxes on the gross proceeds received by private clubs from the charges to members for the preparation and serving of mixed drinks or for the cooling and serving of beer and wine. Arkansas Code Annotated § 3-9-223 (f) provides as follows:
  (f) In addition to the fee or supplemental tax as levied herein, [a 10% tax levied by the state] any city or incorporated town, or any county in which the permitted premises are located, if located outside the limits of a city or incorporated town, may levy an additional permit fee or supplemental tax not to exceed one-half (1/2) of the amount of the fee or rate provided in this section. All fees and taxes levied hereunder by any city or county shall be used for city or county general purposes.
This statutes gives a city the right to levy a 5% supplemental tax on the sale of alcoholic beverages, including beer, by private clubs within the city limits.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb